TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2021



                                     NO. 03-19-00238-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                v.

                            Zertuche Construction, LLC, Appellee




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on March 29, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order granting

temporary injunctive relief, dissolves the temporary injunction, and remands the case to the trial

court for further proceedings. Appellee shall pay all costs relating to this appeal, both in this

Court and in the court below.